DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The applicant added “automatically selecting, by the computing device.”  There is no mention of automatically selecting in the specification and therefore is not allowed to be entered into the claims.  For reference, however, Blom does teach automatically selecting.
Applicant’s arguments on pages 7 and 8, regarding claim 1, have been fully considered but are moot due to a new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blom et al. (US Pub No: 2008/0293430 A1, hereinafter Blom) in view of Balva (US Pub No: 2021/0140777 A1, hereinafter Balva), Floor et al. (US Pub No: 2018/0341812 A1, hereinafter Floor), and Ming-Shu et al. (CN 103954278 A, hereinafter Ming-Shu).
Regarding Claim 1:
Blom discloses:
A computer-implemented method comprising: receiving, by a computing device, location data for a first location and a second location.  Paragraph [0058] 
generating, by the computing device, a plurality of candidate routes to travel from the first location to the second location, based on the location data, each candidate route comprising a plurality of segments.  Paragraph [0047] describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] describes that the route could be made of multiple segments.
generating, by the computing device, a safety score for each candidate route of the plurality of candidate routes based on safety scores for the segments of the respective candidate route.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.
automatically selecting, by the computing device. Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.  Paragraph [0048] describes a user preference that indicates a safe route so that the route determination element can generate a select a candidate route in consideration of safety information.
and providing, by the computing device, a recommendation for a travel route comprising the best route.  Paragraph [0055] describes that the candidate route 
for each segment of each candidate route of the plurality of candidate routes.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.
Blom does not disclose a safety score comprising a number of surveillance cameras, a field of view of the surveillance camera, and brightness information based on a weight assigned to the at least one feature, a field of view of a surveillance cameras located in the segment and a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.
Balva teaches:
generating, by the computing device, a safety score based on at least one feature of a plurality of features comprising a number of surveillance cameras located in the segment, or brightness information and based on a weight assigned to the at least one feature.  Paragraph [0088] describes an environmental metric based on a security metric.  This security metric is based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc…  Additionally, security metrics can also be evaluated based on the lighting, such as expected sunlight, expected moonlight, or artificial light.  Paragraph [0103] describes that the potential routing solution can be scored by multiplying environmental metrics by their respective weights.  This is equivalent to the claim because each camera, lighting source, etc… is weighted and used to calculate a total environmental metric score.
 to incorporate the teachings of Balva to show a safety score comprising a number of surveillance cameras, a field of view of the surveillance camera, and brightness information based on a weight assigned to the at least one feature.  One would have been motivated to do so to account for potential routing solutions that might impact routing solution desirability (Abstract of Balva).
Blom and Balva do not teach a field of view of a surveillance cameras located in the segment and a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.
Ming-Shu teaches:
a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.  Paragraph [0115] teaches estimating a safety factor of the candidate path and candidate area, and selecting a final score of the highest safe route back to the user.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom and Balva to incorporate the teachings of Ming-Shu to show a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.  One would have been motivated to do so to reduce personal life and property loss (Abstract of Ming-Shu).
Blom, Balva, and Ming-Shu do not teach a field of view of a surveillance cameras located in the segment.

a field of view of one or more surveillance cameras located in the segment.  Paragraph [0013] describes multiple cameras with a field of view.  This paragraph describes the field of view of the one of the plurality of video cameras monitoring a section of the track.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Ming-Shu to incorporate the teachings of Floor to show a field of view of a surveillance cameras located in the segment.  One would have been motivated to do so to determine which areas the camera can see.

Regarding Claim 2:
	Blom discloses:
The method of claim 1, wherein the location data comprises geographical coordinates for the first location and geographical coordinates for the second location.  Paragraph [0024] describes a positioning sensor 36 that includes a global positioning sensor (GPS), which provides geographical coordinates.  These coordinates includes longitudinal and latitudinal directions to a reference point such as a start point, first location, and a destination, second location.
	Claim 11 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 5:
	Blom discloses:
The method of claim 1, wherein generating the safety score for each candidate route comprises combining the safety scores for the segments of each candidate route to generate the safety score for each candidate route.  Paragraph [0040] describes that the safety score is determined based on weight accumulation of the scores of the regions through which the route passes.
Claim 14 is substantially similar to claim 5 and is rejected on the same grounds.

Regarding Claim 6:
	Blom discloses:
The method of claim 1, wherein generating the safety score for each candidate route is based on at least one factor of a plurality of factors comprising a number of surveillance cameras in the segments of each candidate route, a minimum brightness of each segment, a maximum brightness of each segment, average brightness information for each segment, a crime rate for each segment, or a crime rate for neighborhoods crossed by the candidate route.  Paragraph [0040] describes that the safety score is determined based on weight accumulation of the scores of the regions through which the route passes.  As described in the example given in the reference, the safety score is generated using a crime rate.
Claim 15 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claim 7:
Blom discloses:
The method of claim 3, wherein each feature used to generate the safety score for each segment is assigned a weight.  Paragraph [0040] describes that the safety score is determined based on weight accumulation of the scores of the regions through which the route passes.  In this case, only one criteria is listed, the crime rate, and therefore the safety element weights the score for each element.  This is equivalent to the claim because regions in similar to segments and the crime rate is considered to be “each feature.”
	Claim 16 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	Blom discloses:
The method of claim 1, wherein providing the recommendation for the travel route comprises providing the top candidate routes.  Paragraph [0054] describes display determination element 74 that automatically can select routes, such as those having lower social scores or more friends and/or familiar strangers.

Regarding Claim 17:
	Blom discloses:
The computing device of claim 10, wherein providing the recommendation for the travel route comprises providing two or more top candidate routes.
	
Regarding Claim 10:
	Blom discloses:
A computing device comprising: a memory that stores instructions; and one or more processors configured by the instructions to perform operations comprising.  Paragraph [0025] describes a user identity module that is a memory device and a processor.
receiving location data for a first location and a second location.  Paragraph [0036] describes a traffic element 68 that is configured to receive a particular route between two locations, a first location and a second location.
generating a plurality of candidate routes to travel from the first location to the second location, based on the location data, each candidate route comprising a plurality of segments.  Paragraph [0047] describes a route determination element 76 that is configured to determine one or more candidate routes.  Paragraph [0040] describes that the route could be made of multiple segments.
generating a safety score for each candidate route of the plurality of candidate routes based on safety scores for the segments of that candidate route.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.
automatically selecting.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.  Paragraph [0048] describes a user preference that indicates a safe route so that the route determination element can generate a select a candidate route in consideration of safety information.
and providing a recommendation for a travel route comprising the best candidate route.  Paragraph [0055] describes that the candidate route can be manually or 
for each segment of each candidate route of the plurality of candidate routes.  Paragraph [0040] describes a safety element 69 that is configured to determine a safety score for each route, or segment of each route.
Blom does not disclose a safety score comprising a number of surveillance cameras, a field of view of the surveillance camera, and brightness information based on a weight assigned to the at least one feature, a field of view of a surveillance cameras located in the segment and a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.
Balva teaches:
based on at least one feature of a plurality of features comprising a number of surveillance cameras located in the segment, a field of view of surveillance camera, or brightness information and based on a weight assigned to the at least one feature.  Paragraph [0088] describes an environmental metric based on a security metric.  This security metric is based on the presence or lack of security personnel, security cameras, locks, other passengers, loiterers, etc…  Additionally, security metrics can also be evaluated based on the lighting, such as expected sunlight, expected moonlight, or artificial light.  Paragraph [0103] describes that the potential routing solution can be scored by multiplying environmental metrics by their respective weights.  This is equivalent to the claim because each camera, lighting source, etc… is weighted and used to calculate a total environmental metric score.
 to incorporate the teachings of Balva to show a safety score comprising a number of surveillance cameras, a field of view of the surveillance camera, and brightness information based on a weight assigned to the at least one feature.  One would have been motivated to do so to account for potential routing solutions that might impact routing solution desirability (Abstract of Balva).
Blom and Balva do not teach a field of view of a surveillance cameras located in the segment and a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.
Ming-Shu teaches:
a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.  Paragraph [0115] teaches estimating a safety factor of the candidate path and candidate area, and selecting a final score of the highest safe route back to the user.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom and Balva to incorporate the teachings of Ming-Shu to show a best route corresponding to the candidate route having a highest safety score of the safety scores of the plurality of candidate routes.  One would have been motivated to do so to reduce personal life and property loss (Abstract of Ming-Shu).
Blom, Balva, and Ming-Shu do not teach a field of view of a surveillance cameras located in the segment.

a field of view of one or more surveillance cameras located in the segment.  Paragraph [0013] describes multiple cameras with a field of view.  This paragraph describes the field of view of the one of the plurality of video cameras monitoring a section of the track.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Ming-Shu to incorporate the teachings of Floor to show a field of view of a surveillance cameras located in the segment.  One would have been motivated to do so to determine which areas the camera can see.
Claim 19 is substantially similar to claim 10 and is rejected on the same grounds.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Balva, Ming-Shu, and Floor and further in view of Feiveson et. al. (US Pub No: 2012/0304156 A1, hereinafter Feiveson).
Regarding Claim 9:
Blom, Balva, and Floor teach the above inventions in claim 1.  Blom, Balva, and Floor do not teach a second computing device.
Fieveson teaches:
The method of claim 8, wherein the recommendation is provided to a second computing device.  Paragraph [0030] describes a local and remote computer.  In the example given, a debugger expression evaluated can be invoked on a local machine for a program being debugged on a remote computer.  The local machine 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Floor’s disclosure of an indication of safety for each of the top candidates to incorporate the teachings of Fieveson to teach a second computing device.  One would have been motivated to do so to compute the results on one computer and format and present the results on a second computer ([0030], Claim 1).
Blom and Fieveson teach:
and the top candidate routes are displayed in a display of the second computing device with an indication of safety for each of the top candidates.  Paragraph [0055] of Blom describes a display determination element 76 that displays route data for a candidate route based on the safety information.  As described above, Fieveson describes a local and remote computer.
Claim 18 is substantially similar to claim 9 and is rejected on the same grounds.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blom in view of Balva, Ming-Shu and Floor and further in view of Fletcher (US Pub No: 2014/0358437 A1, hereinafter Fletcher).
Regarding Claim 4:

in addition to using the safety score associated with each of the candidate routes.  Paragraph [0055] describes that the candidate route can be manually or automatically selected based on user preferences related to safety information, or the safety score.
Blom, Balva, and Floor do not teach selecting the best candidate route based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.
Fletcher teaches:
The method of claim 3, wherein selecting the best route is further based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.  Paragraph [0029] describes routing information 26 that can indicate the fastest route, shortest route, and most scenic route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Blom, Balva, and Floor to incorporate the teachings of Fletcher to show selecting the best candidate route based on at least one parameter of a plurality of parameters comprising a fastest route, a shortest route, and a most scenic route.  One would have been motivated to do so that the user can select one or more of these routes that is displayed on the route diagram during a trip ([0029] of Fletcher).
Claim 13 is substantially similar to claim 4 and is rejected on the same grounds.

Allowable Subject Matter
Claims 3, 12, and 20 objected are to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665